United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Egg Harbor Township, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0805
Issued: July 13, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 28, 2017 appellant, through counsel, filed a timely appeal from a
November 29, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective June 17, 2016 because she no longer had
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

residuals of the accepted conditions; and (2) whether appellant established that she had any
continuing employment-related disability or condition after June 17, 2016 due to the accepted
conditions.
FACTUAL HISTORY
On July 15, 2014 appellant, then a 55-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that she injured her left ankle, left knee, and lower back when she slid and
twisted her left lower extremity while delivering mail that day. She did not fall. Appellant returned
to part-time modified duty on July 25, 2014, based on the opinion of Dr. Joseph S. Harhay, an
attending Board-certified orthopedic surgeon, who diagnosed sprain and strain of medial collateral
ligament of left knee, lumbar sprain and strain, and left ankle sprain and strain. On August 14,
2014 OWCP accepted a sprain and strain of the medial collateral ligament of left knee, lumbar
sprain and strain, and left ankle sprain and strain. Appellant received continuation of pay followed
by intermittent wage-loss compensation on the supplemental rolls commencing August 30, 2014.
Appellant continued treatment with Dr. Harhay, who also diagnosed lumbago and tear of
the medial cartilage or meniscus of left knee. A February 18, 2015 lumbar spine magnetic
resonance imaging (MRI) scan demonstrated disc bulging from T12 through L4 with a small rightsided herniation superimposed upon a bulge at L1-2, and a central herniation at L5-S1. The report
noted that, when compared with a prior study done on April 18, 2013, the findings were unchanged
with the exception of retrolisthesis at L2-3.
Appellant began treatment with Dr. Michael J. Mehnert, a Board-certified physiatrist. In
reports dated March 3 and June 15, 2015, Dr. Mehnert provided physical examination findings.
He diagnosed low back pain, degenerative disc disease of the lumbar spine, and acute left knee
pain. On March 3, 2015 Dr. Mehnert advised that appellant’s left knee pain was causally related
to the July 2014 employment injury. He advised that he did not think she required work restrictions
for her lumbar spine due to the employment injury. Dr. Mehnert recommended a left knee MRI
scan and chronic pain management. On June 3, 2015 he noted that the lumbar MRI scan
demonstrated a new retrolisthesis at L2-3, but no evidence of acute herniation or nerve root
compression.
On July14, 2015 OWCP referred appellant to Dr. Stanley R. Askin, a Board-certified
orthopedic surgeon, for a second opinion evaluation. The questions provided Dr. Askin included
whether the medical evidence indicated that appellant sustained other medical conditions caused
by the July 15, 2014 employment injury.
By letter dated August 11, 2015, counsel noted that he had not been forwarded
correspondence regarding scheduling a second opinion evaluation, and requested copies of the
referral letter and the statement of accepted facts (SOAF).
Dr. Askin ordered a left knee MRI scan that was performed on August 31, 2015. This scan
demonstrated blunting of the inner margin of the body of the lateral meniscus, likely related to an
inner margin tear.

2

In a September 8, 2015 report, Dr. Askin noted that he had examined appellant on
August 7, 2015. He described the July 15, 2014 work injury and appellant’s current complaints of
back and left knee pain and that she related a history of back pain dating back to 1991. He noted
his review of the SOAF and the medical record. Left knee examination showed effusion and
tenderness with no instability, patellar tracking abnormality, or ligamentous laxity present.
Straight leg raising was negative to 90 degrees seated and sensation was preserved to light touch
throughout both lower extremities. Back examination demonstrated pain at the sacral level and
iliac spine tenderness with no muscle spasm. Spine range of motion was limited due to pain.
Appellant had a mildly antalgic gait, favoring her left leg. Dr. Askin advised that the accepted
ankle condition had resolved. He indicated that the February 18, 2015 MRI scan of the lumbar
spine revealed gross degenerative disc disease involving all lumbar discs. Regarding the
August 31, 2015 left knee MRI scan, Dr. Askin advised that the study did not reveal significant
pathology such as effusion or significant internal derangement that would explain appellant’s
complaints or that were deserving of intervention. He indicated that there was nothing in the MRI
scan indicating that the accepted condition was persistent. Dr. Askin opined that the July 15, 2014
work injury likely temporarily aggravated appellant’s preexisting back condition, but that a
material change did not occur, and that the available medical evidence did not indicate that she
sustained any other medical condition due to the July 15, 2014 injury, noting that there was no
significant meniscal tear present, and that arthroscopic surgery was not needed. He recommended
that appellant lose weight and stop smoking. Dr. Askin concluded that she had reached maximum
medical improvement (MMI) and could return to her date-of-injury job or any position that was
less onerous.
On September 16, 2015 OWCP proposed to terminate appellant’s wage-loss compensation
and medical benefits. It found that the weight of the medical opinion evidence rested with the
opinion of Dr. Askin who advised that she had no residuals or disability due to the July 15, 2014
employment injury.
In September 28, 2015 correspondence, counsel disagreed with the proposed termination,
asserting that Dr. Askin’s opinion was contradictory and speculative.
In an October 12, 2015 treatment note, Dr. Mehnert noted that appellant had a history of
prior problematic lumbar spine issues, in particular that her pain had increased since a fall on
July 15, 2014. He reported that a left knee MRI scan showed blunting of the medial aspect of the
left lateral meniscus, but did not clearly show evidence of a tear or other internal derangement and
that a lumbar MRI scan demonstrated disc bulging at multiple levels with slight listhesis at L2-3,
a right-sided herniation at L1-2, and a central herniation at L5-S1 with facet arthropathy.
Dr. Mehnert performed physical examination and diagnosed low back pain, other lumbosacral disc
degeneration, lumbar facet joint syndrome, and left knee pain. He advised that appellant could
continue modified duty. Dr. Mehnert also provided an October 12, 2015 duty status report (Form
CA-17) in which he advised that she could work two to four hours daily with no climbing,
kneeling, bending, stooping, twisting, pushing, pulling, simple grasping, fine manipulation,
reaching above the shoulder, driving a vehicle, operating machinery, working in temperature
extremes or high humidity, and no exposure to chemicals, solvents, fumes, or noise. On
November 11, 2015 he performed a lumbar epidural injection.

3

OWCP determined that a conflict in medical evidence had been created between the
opinions of Dr. Harhay and Dr. Askin regarding whether a causal relationship existed between
appellant’s current condition and the July 15, 2014 employment injury and whether she continued
to have employment-related disability. It referred her to Dr. Ian Blair Fries, a Board-certified
orthopedic surgeon, for an impartial medical evaluation. Dr. Fries was asked if appellant had a
concurrent work-related aggravation of an existing condition.3
In a February 26, 2016 report, Dr. Fries noted the history of injury, medical treatment as
related by appellant, and his review of the SOAF and the medical record. He described her
complaints of constant lower lumbar spine pain bilaterally, that radiated down the left thigh and
was aggravated by bending, stooping, squatting, and twisting, and also constant left knee pain,
aggravated by climbing stairs and standing for several hours with an occasional give-way feeling.
Orthopedic examination demonstrated that appellant was 60.5 inches tall and weighed 212 pounds.
She wore a knee brace and walked with a slight limp. Knee extension was limited and lumbar
spine range of motion was limited by pain. Gentle percussion caused lower lumbar spine pain,
and there was lumbosacral interspace tenderness on examination. Seated straight leg raising was
to 90 degrees bilaterally and appellant was unable to cross either leg due to low back pain, and her
obese physique. Supine straight leg raising was 90 degrees on the right and 80 degrees on the left
without provoked symptoms. Flexing her hips aggravated appellant’s back pain. Left knee
examination was stable to varus and valgus stress, but was limited by pain. There were no findings
about the left ankle, with no swelling, full range of motion, no instability or tenderness, and no
complaints. Thigh, knee, and calf circumferences were equal bilaterally. Dr. Fries reviewed xrays taken on the date of injury, July 14, 2015, advising that the lumbar spine demonstrated
multilevel degenerative changes, but no evidence of trauma. The left knee showed normal
alignment, no joint space narrowing, and no evidence of trauma or effusion, and unremarkable soft
tissues; the left ankle was unremarkable with no evidence of trauma. Dr. Fries also reviewed the
August 31, 2015 left knee MRI scan. This showed mild signal changes in the posterior horn of the
medial meniscus, but no tear and no evidence of trauma. Dr. Fries also reviewed a copy of images
from the lumbar spine February 18, 2005 MRI scan, and indicated that these demonstrated
significant degenerative changes at every level of the lower thoracic and lumbosacral spine with
degenerative retrolisthesis of L2 on L3, significant narrowing of the L5-S1 disc with an associated
small protrusion, and disc bulges at every level.
Dr. Fries diagnosed chronic low back pain with multilevel spinal degeneration and longterm opioid maintenance since before the work injury, with no clear evidence of radiculopathy,
probable early arthritis of the medial compartment of the left knee, and gross exogenous obesity.
He advised that appellant’s left ankle complaints had fully resolved. Dr. Fries opined that, while
appellant maintained that her back pain worsened after the July 15, 2014 incident, he found no
objective findings to confirm a permanent injury on that date, noting that he was not provided a
medical record prior to the employment injury. With regard to the left knee, he indicated that the
MRI scan findings were likely degenerative and inconsistent with her complaint location.
Dr. Fries found only subjective findings on his examination with no evidence of ligamentous
3

Counsel was copied on the referral letter. The record contains an ME023 appointment scheduling form, copies of
screen shots, and a bypass log, indicating that, prior to the selection of Dr. Fries, one physician was bypassed because
he had passed away.

4

instability and no pain on stress of the medial collateral ligament. He advised that appellant had
reached MMI, and the accepted conditions of left knee medial collateral ligament sprain, left ankle
sprain, and lumbar sprain had all resolved and did not require further treatment. Dr. Fries
concluded that, given the combination of chronic back and left ankle pain, and her obesity, it was
unlikely she could return to unrestricted work duties, but could work a full eight-hour day with
three hours of sedentary-type work. On an attached work capacity evaluation form (OWCP-5c)
he advised that appellant could perform medium work for eight hours a day with permanent
restrictions of no climbing with walking, standing, twisting, bending, and stooping limited to five
hours daily.
By June 17, 2016 decision, OWCP terminated appellant’s wage-loss compensation and
medical benefits, effective that day. It found that the weight of the medical evidence rested with
the opinion of Dr. Fries, the impartial medical examiner who advised that the accepted conditions
had resolved.
Appellant, through counsel, timely requested a hearing before an OWCP hearing
representative. In a treatment note dated August 10, 2016, Dr. Natacha S. Falcon, a Boardcertified physiatrist, noted taking over care of appellant from Dr. Mehnert. She described the
history of injury, appellant’s history, and her complaint of back and left knee pain. Following
examination Dr. Falcon diagnosed lumbar facet joint syndrome, other intervertebral disc
degeneration of the lumbar region, axial low back pain, lumbar facet joint pain, disc bulges at L34 and L4-5, and L5-S1 moderate degenerative disc disease. She recommended left knee evaluation
by a sports medicine physician and continued Dr. Mehnert’s restrictions.
During the hearing, held on October 5, 2016, appellant testified regarding her work history,
the employment injury, and her subsequent medical care. She stated that she suffered a back injury
at home in 2013 and was still seeing a pain management specialist on July 15, 2014, the date of
injury, but that her back pain increased on that date and had never lessened. Appellant additionally
described continued problems with her left knee. She related that she continued to work modified,
part-time duty. Counsel maintained that, because the appointment notice with Dr. Askin was not
forwarded to counsel, his report should be excluded and in the alternative, it was of insufficient
rationale to establish a medical conflict. He also asserted that the employment injury caused
aggravation of preexisting lumbar conditions and a likely medial meniscus tear. Counsel
concluded that, since Dr. Askin’s report should be excluded, Dr. Fries’ report was also insufficient
to meet OWCP’s burden to terminate or, in the alternative, a conflict in medical evidence had been
created requiring referral for a new impartial evaluation.
Following the hearing, appellant forwarded an August 10, 2016 duty status report in which
Dr. Falcon advised that appellant could sit, stand, and walk for 10 minutes per day, could not
climb, kneel, bend, stoop, twist, push, or pull, could drive a vehicle 20 minutes, and could lift and
carry 5 to 10 pounds for 5 to 6 hours daily. In an October 19, 2016 treatment note, Dr. Dennis
Nutini, Board-certified in physiatry and sports medicine, noted seeing appellant for left knee pain.
He noted that appellant had an employment injury on July 15, 2014 and that left knee x-rays that
day did not show degenerative changes or decreased joint space on the left. Dr. Nutini reviewed
the August 31, 2015 MRI scan and advised that he felt that it was consistent with a likely tear. On
examination, he noted an antalgic gait with full range of knee motion bilaterally, trace effusion on
the left with tenderness to palpation over the left medial joint line, a positive McMurray’s, negative

5

Lachman’s, and no pain or laxity with varus/valgus stress testing. Dr. Nutini diagnosed other tear
of medial meniscus, current injury, left knee. He recommended modified duty with no frequent
bending, stooping, kneeling, squatting, or climbing.
By decision dated November 29, 2016, an OWCP hearing representative affirmed the
June 17, 2016 decision. She found that, while OWCP neglected to send the notice of an
appointment with Dr. Askin to counsel, it had informed him of the appointment, and counsel did
not note objections regarding the examination or argue that a new second opinion examination
should be arranged prior to the hearing. The hearing representative noted that Dr. Fries gave a
rationalized opinion that the accepted conditions had resolved without residuals, that there was no
evidence that appellant sustained other injuries on July 15, 2014, and was based on an accurate
and complete factual and medical background. She concluded that his report constituted the
weight of the medical evidence.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation without
establishing that the disability ceased or that it was no longer related to the employment.4 OWCP’s
burden of proof in terminating compensation includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement to compensation for disability.6 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which requires further medical treatment.7
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.8 The implementing regulation
states that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination. This is called a referee examination, and OWCP
will select a physician who is qualified in the appropriate specialty and who has no prior connection
with the case.9 When there exist opposing medical reports of virtually equal weight and rationale
and the case is referred to an impartial medical specialist for the purpose of resolving the conflict,

4

Jaja K. Asaramo, 55 ECAB 200 (2004).

5

Id.

6

See T.P., 58 ECAB 524 (2007).

7

See I.J., 59 ECAB 408 (2008).

8

5 U.S.C. § 8123(a); see Y.A., 59 ECAB 701 (2008).

9

20 C.F.R. § 10.321.

6

the opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.10
ANALYSIS -- ISSUE 1
The Board finds that OWCP met its burden of proof to justify its termination of appellant’s
wage-loss compensation and medical benefits.
The Board initially notes that, while counsel was not notified of the second opinion
evaluation appointment with Dr. Askin, counsel’s correspondence dated August 11, 2015 supports
that he had actual knowledge of the scheduled evaluation. The Board has held that where, as here,
a representative had actual knowledge of a scheduled examination, the lack of proper notice was
harmless error.11 Herein, as counsel merely maintained that Dr. Askin’s opinion was contradictory
and speculative prior to the June 17, 2016 termination, but did not assert that his report should be
excluded until the October 5, 2016 oral hearing, OWCP’s failure of notification is deemed
harmless error, and Dr. Askin’s report need not be excluded.12
OWCP accepted appellant’s claim for left medial collateral ligament strain, lumbar sprain,
and left ankle sprain. It terminated her wage-loss compensation and medical benefits on June 17,
2016 based on the opinion of Dr. Fries who advised that the accepted conditions had resolved.
OWCP determined that a conflict in medical evidence had been created between the
opinions of Dr. Harhay and Dr. Askin regarding whether a causal relationship existed between
appellant’s current condition and the July 15, 2014 employment injury and whether she continued
to have employment-related disability. It referred her to Dr. Ian Blair Fries, a Board-certified
orthopedic surgeon, for an impartial evaluation. Dr. Fries was asked if appellant had a concurrent
work-related aggravation of an existing condition.13
In his comprehensive February 26, 2016 report, Dr. Fries described the relevant facts and
evaluated the course of appellant’s employment-related conditions. He noted that appellant had
preexisting back pain that had remained worse since the July 15, 2014 injury, but found no
objective findings to confirm permanent injury at the time of his examination. Dr. Fries further
advised that appellant had no significant imaging findings to explain her continued left knee
symptoms, and that the minor lateral meniscus findings were most likely degenerative and
inconsistent with her complaints. He found no instability and no pain on stress of the medial
collateral ligament and concluded that any residuals of appellant’s accepted conditions had

10

V.G., 59 ECAB 635 (2008).

11

I.H., Docket No. 09-0141 (issued August 6, 2009).

12

See P.C., Docket No. 16-1714 (issued October 18, 2007).

13

Counsel was copied on the referral letter. The record contains an ME023 appointment scheduling form, copies
of screen shots, and a bypass log, indicating that, prior to the selection of Dr. Fries, one physician was bypassed
because he had passed away.

7

resolved, and any disability was due to a combination of chronic pain and appellant’s weight, and
not to the accepted conditions.
The Board finds that Dr. Fries provided a comprehensive, well-rationalized opinion in
which he clearly advised that appellant’s accepted conditions had resolved without residuals.
Dr. Fries’ well-rationalized opinion, therefore, constitutes the special weight accorded an impartial
examiner with regard to appellant’s accepted conditions.14
The medical evidence appellant submitted before the June 17, 2016 termination of wageloss compensation and medical benefits was insufficient to overcome the weight accorded
Dr. Fries as impartial specialist.
In his October 12, 2015 reports, Dr. Mehnert described physical examination findings and
noted left knee and lumbar spine MRI scan findings. He diagnosed low back pain, other
lumbosacral disc degeneration, lumbar facet joint syndrome, and left knee pain and advised that
appellant could work for two to four hours of modified duty daily. While Dr. Mehnert briefly
referenced a July 15, 2014 fall at work, appellant did not fall, but merely slipped. Moreover, the
conditions diagnosed by Dr. Mehnert have not been accepted as employment related. The Board
has long held that rationalized medical opinion evidence is medical evidence based on a complete
factual and medical background of reasonable medical certainty and supported by medical
rationale explaining the opinion offered. Dr. Mehnert based this opinion on an incorrect history
of injury and did not provide a rationalized medical opinion as to why any diagnosed conditions
were caused by the July 15, 2014 slip at work.15
The Board, therefore, concludes that Dr. Fries’ opinion that appellant had recovered from
the accepted conditions is entitled to the special weight accorded an impartial medical examiner,16
and the additional medical evidence submitted is insufficient to overcome the weight accorded him
regarding whether appellant had residuals of her accepted conditions. OWCP, therefore, properly
terminated appellant’s wage-loss compensation and medical benefits, effective June 17, 2016.17
LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate appellant’s compensation benefits effective
June 17, 2016, the burden shifted to her to establish that she had any continuing disability causally
related to the accepted conditions.18 Causal relationship is a medical issue. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the

14

See H.A., Docket No. 16-1184 (issued April 20, 2017).

15

See A.P., Docket No. 08-1822 (issued August 5, 2009).

16

See Sharyn D. Bannick, 54 ECAB 537 (2003).

17

Manuel Gill, 52 ECAB 282 (2001).

18

See Joseph A. Brown, Jr., 55 ECAB 542 (2004).

8

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.19
ANALYSIS -- ISSUE 2
The Board finds that the medical evidence of record submitted after the June 17, 2016
termination is insufficient to establish that she continued to be disabled from work due to the
accepted conditions.
Following the termination of wage-loss compensation and medical benefits on July 17,
2016, appellant submitted an August 10, 2016 report in which Dr. Falcon noted that appellant
slipped at work on July 15, 2014. She recorded appellant’s complaint of back and left knee pain.
Following examination, Dr. Falcon diagnosed lumbar facet joint syndrome, other intervertebral
disc degeneration of the lumbar region, axial low back pain, lumbar facet joint pain, disc bulges at
L3-4 and L4-5, and L5-S1 moderate degenerative disc disease. Dr. Nutini, who saw appellant on
October 19, 2016, noted that appellant had a work injury on July 15, 2014. He indicated that left
knee x-rays that day did not show degenerative changes or decreased joint space on the left and
reviewed the August 31, 2015 MRI scan. Dr. Nutini advised that he felt that appellant likely had
a tear and diagnosed other tear of medical meniscus, current injury, left knee. He recommended
modified duty.
Dr. Falcon merely mentioned that a July 15, 2014 work injury occurred when appellant did
not fall, and Dr. Nutini merely mentioned a work injury on July 15, 2014 without a specific
description of the injury. Neither physician provided an explanation as to how or why their
diagnosed conditions, which have not been accepted, were caused by the July 2014 employment
injury. A medical opinion not fortified by medical rationale is of little probative value.20
As there is no medical evidence of record of sufficient rationale to establish that appellant
continued to be disabled from work due to the July 15, 2014 work injury, she has not met her
burden of proof to establish continuing employment-related disability after July 17, 2016.21
On appeal counsel asserts that additional conditions of aggravation of preexisting lumbar
conditions and a left knee meniscus tear should be accepted. He maintains that the opinions of
OWCP referral physicians are insufficient to carry the weight of the medical evidence such that
the termination should be reversed or, in the alternative, a conflict in medical evidence has been
created.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits on June 17, 2016. It further finds that she did not establish
19

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

20

S.E., Docket No. 08-2214 (issued May 6, 2009).

21

G.H., Docket No. 16-0432 (issued October 12, 2016).

9

continuing employment-related disability after that date causally related to the July 15, 2014
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the November 29, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 13, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

